tcmemo_2006_140 united_states tax_court estate of john l baird deceased ellen b kirkland and j samuel baird co-executors petitioners v commissioner of internal revenue respondent estate of sarah w baird deceased ellen b kirkland and j samuel baird co-executors petitioners v commissioner of internal revenue respondent docket nos filed date william t f dykes for petitioners wanda m cohen for respondent supplemental memorandum opinion gerber judge this is the third opinion to be issued in these related cases in the first opinion we decided a valuation question with respect to property in each estate estate of baird v commissioner tcmemo_2001_258 estate of baird i the second opinion involved the question of whether the estates were entitled to litigation costs estate of baird v commissioner tcmemo_2002_299 estate of baird ii in estate of baird ii we held that respondent’s position in the proceeding was substantially justified and therefore the estates were not entitled to litigation costs because we decided that estates were not entitled to litigation costs we did not address the question of whether the litigation costs claimed by the estates were reasonable an issue raised by respondent the estates appealed and the court_of_appeals for the fifth circuit reversed our holding that the estates were not entitled to section fees and costs and remanded these cases to this court for a determination of the amount of fees and costs to be awarded to the estates 416_f3d_442 5th cir all section references are to the internal_revenue_code as modified and in effect for the periods under consideration rule references are to the tax court’s rules_of_practice and procedure following the completion of appellate proceedings there was a delay in our receipt and consideration of the record in these cases due to the effect of hurricane katrina upon the operation of the court_of_appeals for the fifth circuit’s clerk’s office discussion3 the estates by means of a second supplemental motion for award of reasonable_litigation_costs and reasonable_administrative_costs claimed litigation and administrative costs as follows estate of litigation costs administrative costs john baird dollar_figure dollar_figure sarah baird dollar_figure dollar_figure because it has been decided that the estates are entitled to litigation and administrative costs we must consider respondent’s arguments concerning the reasonableness of the claimed costs sec_7430 permits the prevailing_party to recover an award of reasonable_litigation_costs sec_7430 generally limits the hourly rate for attorney’s fees to the extent that attorney’s fees are part of the estates’ claimed litigation costs they are being claimed at the statutory hourly to the extent relevant the findings_of_fact set forth in estate of baird i and estate of baird ii are incorporated by this reference there is no need for an evidentiary hearing and the court will rule on the amount of fees and costs based on the parties’ submissions and the existing record see rule a and of the tax court’s rules_of_practice and procedure rate adjusted by the statutorily prescribed cost-of-living adjustment as provided under sec_7430 respondent generally contest sec_5 the reasonableness of the estates’ claim for fees and costs based on the following contentions attorney’s fees claimed for services of an attorney called by the estates as an expert witness are not allowable litigation fees and costs appear duplicated because the issues were the same as to both estates and the estates were billed similar amounts the quantity of hours billed for some of the tasks appears unreasonable for a single issue valuation case we address each of respondent’s contentions separately attorney’s fee claimed for attorney who was initially called as an expert witness background the estates intended to proffer at trial attorney edward b benjamin jr as an expert witness on the subject of co-ownership and partition or real_property under louisiana law respondent moved in limine to exclude attorney benjamin’s report which wa sec_4 the estates’ claim of attorney’s fees is based on the adjusted statutory hourly rate as opposed to the actual rate billed of dollar_figure for revproc_98_61 1998_2_cb_811 dollar_figure for and revproc_99_42 1999_2_cb_568 and revproc_2001_13 2001_1_cb_337 and dollar_figure for revproc_2002_59 2001_2_cb_623 respondent also contested the hourly rate claimed in the estates’ initial motions but the estates conceded that the rate should be limited to the adjusted statutory hourly rate to be offered as his direct testimony under rule f in ruling that the attorney benjamin’s report on a matter of domestic law would not be received as an expert’s opinion under rule f the court did not question attorney benjamin’s expertise or review whether he was qualified the court suggested that attorney benjamin’s opinion was in effect a legal brief that could be attached to the estates’ posttrial briefs in further support of their position on the legal questions associated with the partition of louisiana realty the estates did attach attorney benjamin’s report or opinion to their opening posttrial brief as part of its claim for litigation costs each estate included dollar_figure attributable to the law firm of jones walker waechter poitevent carrere denegre l l p jones firm for a study analysis re louisiana co-ownership and partition law the dollar_figure represents one-half of the dollar_figure for legal work by the jones firm in particular dollar_figure of the dollar_figure is represented by billings of attorney benjamin representing dollar_figure hours at dollar_figure dollar_figure dollar_figure hours at dollar_figure dollar_figure and dollar_figure hours at dollar_figure dollar_figure the remaining dollar_figure of the dollar_figure was attributable in smaller amounts to eight other individuals in the jones firm the hourly billing rates for the eight individuals other than attorney benjamin ranged from dollar_figure to dollar_figure per hour with the vast majority of billing hours exceeding dollar_figure per hour respondent makes a two-part argument with respect to attorney benjamin’s and the jones firm’s fees respondent first argues that any costs for expertise presumably legal or otherwise is not reasonable because it is well settled that expert testimony in the form of legal opinions is generally not received by courts more particularly respondent argues that the estates were aware that expert opinions on domestic law are not admissible by the tax_court the second part of respondent’s argument is that the jones firm’s fees should not be allowed as attorney’s fees because the members of that firm were hired as experts and not used for that purpose in response the estates contend that sec_7430 provides that fees for the services of an individual whether or not an attorney who is authorized to practice before the tax_court or before the internal_revenue_service shall be treated as fees for the services of an attorney the estates point out that all nine of the jones firm individuals for whom fees are claimed were either authorized to practice before the court or the internal_revenue_service there is no contention by respondent that any of the individuals in the jones firm are not qualified to be included in a fee claim under the statute or that there is excessive overhead included in the jones firm charges to the extent that any of the jones firm fees are not found to constitute reasonable_litigation_costs under sec_7430 the estates contend that they are reasonable_litigation_costs under sec_7430 which include the reasonable cost of any study analysis engineering report test or project which is found by the court to be necessary for the preparation of the party’s case we agree with the estates that the jones firm’s fees are allowable to the extent permissible under sec_7430 we do not agree that the fees would be allowable as costs under sec_7430 to the extent not allowable as attorney’s fees under sec_7430 from the court’s point of view attorney benjamin and the jones firm were acting as attorneys and not experts in the setting of this case that point of view is in accord with our ruling that attorney benjamin’s report was a legal brief and coincides with the fact that the report was not received as direct testimony under rule f there was a need for legal analysis on the legal question of co-ownership and partition in louisiana indeed the subject report was relied upon by the estates and attached to the estates’ posttrial brief as such the subject report was considered by the court and parties in connection with their legal analysis of the valuation issues which included the question of the possibility of the partition of louisiana realty there is no limitation that permissible attorney fees under sec_7430 can be recovered only for attorneys who make an entry of appearance in the controversy nor do we find that it was unreasonable for the estates to use such expertise accordingly we hold that the estates are entitled to recover reasonable attorney’s fees under sec_7430 regarding the question of reasonableness under sec_7430 the jones firm’s fees must be subjected to the adjusted statutory hourly rate unless there is a showing that the subject matter of this case involved complex matters requiring special legal skills in that regard attorney benjamin’s qualifications were not tested and he was not accepted or rejected as an expert by the court furthermore the estates have not established and or argued that the nine individuals from the jones firm had the type of expertise that would warrant fees in excess of the adjusted statutory hourly rate we accordingly hold that the reasonable or recoverable fees of the jones firm must be limited to the adjusted statutory hourly rate a task that we leave to the parties under the operation of rule the estates’ secondary or alternative approach is to claim that any portion of the jones firm’s fees not allowed as attorney fees under sec_7430 should be allowable as reasonable_litigation_costs under sec_7430 in effect the estates’ contention is that to the extent that the jones firm’s fees are not recoverable as attorney fees they should be allowed as expert witness fees or costs of a study analysis engineering report test or project which was necessary for the preparation of the estates’ cases we have held that the jones firm’s fees are allowable as attorney’s fees under sec_7430 and that such fees were limited to the adjusted statutory hourly rate to hold that amounts in excess of the adjusted statutory hourly rate are permissible under sec_7430 would thwart the statutory limit and circumvent the intent of that limitation although we hold that the jones firm’s fees were necessary to the estates’ preparation and presentation of their case they are attorney fees and not recoverable as other costs associated with the litigation in other words the estates cannot have it both ways we therefore hold that no portion of the jones firm’s fees that exceed the adjusted statutory hourly rate are permissible as costs under sec_7430 has there been a duplication of litigation fees respondent next contends that because the valuation issue involved the same assets and issues in both estates the attorney’s fees and litigation costs were duplicated respondent’s contention appears to rest on his supposition that the legal work and litigation costs were generated by one estate and then doubled without performing the same work for the second estate the estates however point out that the work was performed in connection with the preparation for and trial of both estate_tax cases which were consolidated for purposes of trial briefing and opinion the estate contends further that certain of the issues in both estates were the same so that the legal work could be performed once and one-half the cost charged to each estate the estates have shown by means of affidavits and explanations that there was no double billing for the same legal work there is nothing in the materials before the court that would support respondent’s contention nor is it apparent that the amount of the attorney fees and costs are disproportionate to the quantity of work described in the billing statements conversely the uncontradicted affidavits provided in support of the estates’ position on this aspect of the controversy are unequivocal on this point accordingly we hold that the amounts claimed for attorney’s fees and costs are not duplicate billings whether amount of hours billed or costs for litigation are reasonable in relation to the nature of the issues or the amount in controversy respondent’s final contention regarding reasonableness of the fees and costs is presented as the generality that the quantity of hours billed for some of the tasks appears unreasonable for a single issue valuation case on this point respondent does not provide any explanation that would demonstrate why the amount of hours is excessive and or the time spent was unnecessary the estates have provided detailed explanations of the need for the hours incurred and billed to the estates the estates also satisfactorily addressed each of respondent’s speculations about the purpose underlying particular costs or fees finally the estates argue that it was respondent’s contentious litigating position holding out for a nominal discount that protracted the proceeding and to some extent caused increased litigation costs and fees we have reviewed respondent’s general and specific contentions and the estates’ response and hold that the estates have adequately shown the claimed costs and fees are reasonable respondent also makes the observation that the amount of fees approaches or approximates the amount of the estate_tax deficiencies in the notices of deficiency we note however that any_tax liability would have been larger due to the interest factor in that regard we reiterate that it was the huge spread between the parties’ positions that may have protracted the litigation and exacerbated the amount of the claimed fees and costs the court is unable to reach the conclusion that the number of hours billed was unreasonable there is no per se rule that would limit the amount of fees claimed to the amount in controversy certainly as a matter of good judgment and practical economics a litigant would ordinarily be reluctant to spend more for attorney’s fees and costs than is at stake in that regard however the estates argue that it was respondent’s approach to these cases and his unreasonable position that there should be a nominal discount that protracted the proceedings and to some extent pushed the fees closer to the amounts in dispute it is that very principle the estates contend that was the basis and intent for the enactment of sec_7430 ie to reimburse a litigant’s fees and costs incurred in defending against an unreasonable position accordingly with the exception of the need to reduce claimed attorney’s fees to the statutory adjusted rate we hold that the estates’ claims for fees and costs are reasonable to reflect the foregoing appropriate orders and decisions will be entered under rule
